Citation Nr: 9932114	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  96-25 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

1.  Entitlement to an increased evaluation for service 
connected schizophrenia currently evaluated as 50 percent 
disabling.

2.  Entitlement to a 100 percent schedular evaluation based 
upon individual unemployability pursuant to the provisions of 
38 C.F.R. § 4.16(c) (1996).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel



INTRODUCTION

The veteran had active military duty from January 1983 to 
October 1991.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 1993 rating 
action by the Department of Veterans Affairs (hereinafter VA) 
regional office in San Juan, Puerto Rico (hereinafter RO).

In February 1993 the RO, in part, denied an increased rating 
for schizophrenia, evaluated as 50 percent disabling. In 
March 1993, the veteran submitted an adequate notice of 
disagreement.  A statement of the case was not furnished 
until October 1995.

This matter was previously before the Board in September 1997 
and was remanded in order to obtain additional medical 
records.  This development having been completed, the case is 
returned to the Board for review.

Based upon a review of the statements submitted by the 
veteran, it is the Board's opinion that the issue of 
entitlement to a 100 percent schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 4.16(c) (1996) is included in 
his claim for an increased evaluation for his service- 
connected psychiatric disorder.  This issue is deemed to be 
properly before the Board for appellant consideration at this 
time.


FINDINGS OF FACT

1.  The veteran's schizophrenia is productive of severe 
social and industrial impairment.

2.  The veteran has an associate's degree in chemical 
engineering and has not been gainfully employed since his 
release from active duty in 1991.

3.  Schizophrenia prevents him from securing or following a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 70 percent evaluation for 
schizophrenia have been met.  38 U.S.C.A. §§ 1155, 5107, 
(West 1991); 38 C.F.R. § Part 4, Diagnostic Code 9411 
(effective prior to November 7,1996).

2.  The criteria for entitlement to 100 percent schedular 
evaluation based on individual unemployability due to 
schizophrenia have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991).  38 C.F.R. § 4.16(c) Diagnostic Code 9411 (effective 
prior to November 7,1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the service medical records shows that the 
veteran was discharged from active duty due to schizophrenia.  
In a July 1992 rating action the RO granted service 
connection for schizophrenia and assigned a 50 percent 
rating, which has remained in effect.  This is the only 
service connected disability.

A VA psychiatric disorder was conducted in January 1992.  At 
that time it was reported that the veteran was on the 
Temporary Disability retirement list due to schizophrenia.  
The veteran reported that he was married, and had two 
daughters.  

The veteran's complaints at the time of this examination were 
depression, lack of energy and enthusiasm.  He had a constant 
preoccupation with the welfare of his daughters.  The veteran 
stated that he had trouble sleeping since he was scared that 
someone would hurt his daughters.  Although he was not 
actively hallucinating, he mentioned that he saw the figure 
of this person that threatened his children.  There was 
isolation, and that he sometimes felt like his life wasn't 
worth living anymore.

The examiner showed that the veteran did not show any 
abnormal tremors, tics or mannerisms.  Responses were 
relevant and coherent, although not greatly elaborated and 
psychomotor retardation was very mild.  The thought content 
conveyed depressive feelings; feelings of isolation, 
withdrawal, sadness, hopelessness, and some suicidal 
ruminations even though he was not considered a suicidal 
risk.  The veteran had delusions of persecution, and 
described hallucinations he had experienced.  His affect was 
constricted, and his mood was depressed.  He was oriented 
times three.  His memory and intellectual functioning was 
preserved.  His judgment was fair.  His insight was 
superficial.  The diagnosis was schizophrenia, 
undifferentiated type.  His level of functioning was poor.

The records show that the veteran has received intermittent 
treatment at VA facilities, to include two period of 
hospitalization, from 1992 to March 1997. The veteran was 
hospitalized at a VA facility during May 1992 for psychiatric 
problems.  The discharge diagnoses included schizophrenia, 
undifferentiated type, and depression.  The veteran was 
hospitalized on May 1993 with diagnosis of schizophrenia, 
paranoid type, in acute exacerbation.  His Global Assessment 
of Functioning score (GAF) for the past year was reported as 
55 and at the time of discharge in June 1993, 60.

A VA psychiatric examination was conducted in May 1994.  The 
examination showed that the veteran's responses were relevant 
and coherent.  His attitude was very poorly cooperative and 
he seemed annoyed at the questions.  His content was not 
specific.  He mentioned referential thoughts.  He was not 
considered overtly delusional.  He was distrustful of others 
and unable to get along with people.  He preferred to remain 
isolated.  He mentioned auditory hallucinations but was not 
actively hallucinating.  He was not overtly suicidal or 
homicidal.  His affect was flat.  His mood was sullen, ill 
humored, and depressed. He was oriented times three.  His 
memory was preserved and his judgment fair.  His intellectual 
functioning was average.  His insight was poor.  The 
diagnosis was schizophrenic disorder, residual type.  His 
level of functioning was poor.

A Social and Industrial Field Survey report and summary was 
conducted on November 1996.  The veteran was noted as being 
able to handle his funds.  He apparently had completed an 
associate degree in chemical engineering and worked in a 
pharmaceutical company for 3 years.  He had not worked since 
his discharge from active duty.  

The veteran was dressed well, and was clean and shaven at his 
interview.  The veteran noted in the interview that he 
complained of hearing voices of males, and that the voices 
told him to kill himself and to kill his family.  When he 
heard these voices he becomes depressed and scared.  He also 
reported seeing a figure, that was the same person as the one 
speaking to him.  He also reports frequent nightmares.  He is 
also concerned when he gets angry at others, and especially 
in crowds.  He stated that he got that way because he was 
afraid of being hurt.

The veteran stated that he spent most of his time at home.  
When he felt bad he would pace, and if he felt better then he 
would attempt to do some woodwork.  The veteran's 
interactions with others were unsatisfactory.  He does not 
converse with his neighbors and avoids social events.  

The veteran's wife stated that his mood was variable, but 
most of the time he was withdrawn.  Also, he became upset 
over minor incidents and argued a lot.  He often neglected 
his personal appearance and hygiene, and needed to be 
reminded to shower and wear clean clothes.  His wife also 
stated that he stared into space, and sometimes he did not 
respond to her when she was talking.  

The two neighbors interviewed described the veteran as both 
withdrawn, isolated, and depressed.  One neighbor indicated 
that the veteran conversed with his neighbors and sometimes 
attended social events.  He was always busy at home.  The 
other neighbor stated that the veteran did not converse much 
and was withdrawn.  His interaction with his neighbors was 
limited. The neighbors also described the veteran's relations 
with his family as adequate, and that he frequently went out 
with his family. 

Outpatient treatment records from October 1996 described the 
veteran as tense, experiencing insomnia, and having 
intermittent nightmares where he felt persecuted.  He heard 
voices.  He also experienced shoulder muscular pains.  The 
veteran was diagnosed as less depressed but retaining 
negative and paranoid symptoms.  

A VA psychiatric examination was conducted in February 1997.  
The examiner indicated that the September 1996 Social and 
Industrial Field Survey had been reviewed.  At that time the 
veteran complained of dissatisfaction with the way things had 
been done.  He did not feel satisfied with himself, the kind 
of life he lived, and his relationship with his family.  He 
was uncommunicative with family, and got irritable over 
minimal incidents at home.  The veteran wanted to remain 
alone and isolated.  When the veteran tried to become 
involved, things would not workout.  He became angry and 
frustrated. 

The examination showed that his content dealt mostly with 
depressive feelings.  The veteran was adequately groomed, 
alert, aware of the interview situation, and his responses 
were relevant and coherent.  His content dealt with mostly 
depressive feelings.  The veteran expressed a great deal of 
dissatisfaction with himself and the way he dealt with 
situations at home.  He recognized himself in certain 
situations.  In other instances he could not control himself.  
He wondered why he reacted so angrily at things that were 
only details or minimal things that happened but he could not 
control his angry outbursts.  

The veteran referred to panic-like reactions where his chest 
became tight, and felt like he could not breathe.  He became 
dizzy and disorientated.  There were various reactions and a 
poor frustration tolerance.  There were episodes of social 
isolation and avoidance, with depression.  The veteran was 
not overt delusional or actively hallucinating.  He described 
auditory hallucinations occurring at times.  The affect was 
flat, and his mood was quite depressed underneath.  He was 
oriented as to person, place, and time.  His memory was 
preserved, with average intellectual capacity.  He had fair 
judgment.  His insight was superficial.  The diagnosis was 
schizophrenic disorder, undifferentiated type.  The examiner 
assigned a GAF rating of 50-55.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).   A GAF of 41 to 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, and frequent shoplifter) or any serious impairment 
in social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51-60 is defined as 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers).

II. ANALYSIS

The veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, the 
instant claim is plausible.  This finding is based in part on 
the veteran's assertion that his psychiatric disorder has 
increased in severity.  Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  The Board finds that no further development of 
the record is necessary before appellate disposition is 
completed.  All records of treatment indicated by the veteran 
have been associated with the claims file.  In addition, the 
VA recently examined him and the report of the examination 
has been made part of the records on file.  The veteran has 
not indicated that there are any other records that should be 
obtained prior to further review on appeal.  Accordingly, the 
duty to assist has been met.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (1997), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet.App. 55 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1997).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).

The veteran seeks a disability rating higher than that 
currently in effect for his service connected schizophrenia, 
undifferentiated type.  That disorder is currently evaluated 
as 50 percent disabling under Diagnostic Code 9411 of the 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.

Under Diagnostic Code 9411, when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community, with 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with the most daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior and demonstrable inability to obtain or 
retain employment, a rating of 100 percent is warranted.  

A 70 percent rating evaluation is warranted for schizophrenia 
when the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  

A 50 percent evaluation is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment. 

In such cases where the only compensable service connected 
disability is a mental disorder assigned a 70 percent 
evaluation, and such mental disorder precludes the veteran 
from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code. 38 C.F.R. § 4.16(c) (in effect prior to November 7, 
1996).

Effective November 7, 1996, the rating criteria for mental 
disorders were amended. Under the revised rating criteria, a 
50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. The current 
schedular criteria became effective in November 1996.

Since the schedular criteria (regulatory) changed during the 
appeal prior to a final Board decision on the issue, the 
version most favorable to the appellant will apply.  Karnas 
v. Derwinski, 1 Vet.App. 308, 313 (1991).

To summarize, the current medical evidence reflects that the 
veteran's schizophrenia has required ongoing treatment at VA 
facilities.  The VA examinations show that he still 
experiences persistent symptoms associated with 
schizophrenia, including depression, isolation, anger, and 
reported auditory hallucinations.  Both the VA examinations 
conducted in January 1992 and May 1994, showed that his level 
of functioning was poor.  The February 1997 examination 
further indicated that he has a flat affect and superficial 
insight.  His GAF ranged from 55 to 50, which indicates the 
presence of moderate to serious impairment in social and 
occupational functioning.

In view of the persistence and severity of symptoms and 
findings associated with the service-connected schizophrenia, 
it is the Board's judgment that the schizophrenia results in 
a severe social and industrial impairment.  Accordingly, a 70 
percent rating is warranted under the rating criteria in 
effect prior to November 7, 1996.  

However, this same evidence shows that the symptoms and 
findings relative to the schizophrenia do not satisfy the 
criteria for a 100 percent evaluation under either the old or 
the revised rating criteria.  Specifically, all three VA 
examinations showed that the veteran was oriented.  His 
judgment was fair and his memory was preserved.  The veteran 
does not experience total isolation in the community.  There 
was no impairment in speech.  Additionally, as previously 
indicated, his GAF showed moderate to serious symptoms.  

The veteran, however, has indicated that he is unable to 
work.  As schizophrenia is the veteran's only compensable 
service connected disability, and in view of the previously 
discussed grant of 70 percent, the provisions of 38 C.F.R. § 
4.16(c) (effective prior to November 1996) must be 
considered.  In such cases where the only compensable service 
connected disability is a mental disorder assigned a 70 
percent evaluation, and such mental disorder precludes the 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code. 38 C.F.R. § 4.16(c) (1996).

In this regard, record reflects that the veteran has not been 
gainfully employed apparently since 1991, when he was 
discharged from active duty.  As previously discussed, he 
continues to experience depression, anger, and social 
isolation.  He has reported occasional audio hallucinations 
with poor insight and a flat affect.  Furthermore, in 
September 1997, the VA examiner concluded that the veteran 
had moderate to serious impairment in social and occupational 
functioning.  At the current, time the Board believes that 
the veteran is unable to function in an employment situation 
consistent with his education and occupational experience. 

Accordingly, the Board concludes that the preponderance of 
the evidence shows the veteran to be unemployable as a result 
of his schizophrenia, and that a 100 percent schedular rating 
is thus warranted with application of 38 C.F.R. § 4.16(c) 
(1996).


ORDER

Entitlement to a 70 percent evaluation for schizophrenia and 
a 100 percent schedular evaluation pursuant to 38 C.F.R. § 
4.16(c) is granted, subject to the law and regulations 
pertaining to the payment of monetary benefits. 

REMAND

In February 1993, the RO, in part, denied service connection 
for an eye condition.  The veteran submitted an adequate 
notice of disagreement which was timely received.  However, a 
statement of the case has not been furnished to the veteran 
and his representative.  

In order to ensure the veteran's right of due process, it is 
requested RO furnish the veteran and his representative a 
statement of the case regarding the denial of service 
connection for an eye disorder.  The veteran should be 
informed of the requirements necessary to prefect an appeal.  
The Board points out that this issue is not before the Board 
until timely perfected.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	
		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

